896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe L. ROUSE, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA;  Parker Evatt, Commissioner, SCDC;Solicitor, Bamberg County;  and the AttorneyGeneral of South Carolina, T. TravisMedlock, Respondents-Appellees.
No. 89-6711.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 27, 1989.Decided:  Jan. 31, 1990.Rehearing and Rehearing In Banc Denied March 28, 1990.

Joe L. Rouse, appellant pro se.
Salley Wood Elliott, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Joe L. Rouse seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Rouse v. State of South Carolina, C/A 88-2586-3 (D.S.C. June 6, 1989).  We deny Rouse's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.